     Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 1 of 31



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


    EUGENE NYAMBAL,

                      Plaintiff,
    v.
                                         Civ. Action No. 14-1409
    ALLIEDBARTON SECURITY                (EGS)
    SERVICES LLC,

                      Defendant.


                       MEMORANDUM OPINION AND ORDER

         Pending before the Court are Plaintiff Eugene Nyambal’s

(“Mr. Nyambal”) three motions for recusal. See ECF No. 112, 1 ECF

No. 137, and ECF No. 159. Upon careful consideration of the

motions, responses, 2 and replies thereto; the applicable law; and

the entire record; the motions are DENIED.

I.       Procedural Background

         This case has had a lengthy procedural history, which the

Court will describe in the detail necessary to understand and

provide context for Mr. Nyambal’s various claims. It was removed

from the Superior Court of the District of Columbia on November

12, 2014, and assigned to this Court on January 16, 2015. On



1 Mr. Nyambal also filed a Supplement to Motion for Recusal. See
ECF No. 131.
2  The Defendant filed a motion to strike in response to the
first motion to recuse based on the stay that was in place at
the time. See ECF No. 113. The Court denied the motion to strike
on January 22, 2021. Minute Order (Jan. 22, 2021).

                                     1
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 2 of 31



January 26, 2016, the Court granted Defendant AlliedBarton

Security Service, LLC’s (“AlliedBarton”) Motion to Dismiss.

Thereafter, on February 23, 2016, Mr. Nyambal’s second attorney,

Donald Temple, Esq., entered his appearance, and on the same day

filed a motion for reconsideration. See ECF No. 17. On July 26,

2016, Mr. Temple moved to withdraw his appearance based on

“irreconcilable differences” with Mr. Nyambal. See ECF No. 21 at

1. Mr. Nyambal requested that the Court allow him time to hire a

new attorney, see ECF Nos. 29, 30; and the Court stayed its

consideration of the motion for reconsideration for 90 days to

allow Mr. Nyambal to find an attorney, See Minute Order (May 17,

2017). Mr. Nyambal then requested an extension of time to find

an attorney, see ECF No. 33; which the Court granted, staying

its consideration of the motion for reconsideration for an

additional 60 days, see Minute Order (Aug. 28, 2017). While the

motion for reconsideration was pending, Mr. Nyambal filed a

Motion to for Leave to File Amended Complaint, see ECF No. 26;

and a Motion to Alter or Amend Judgment, see ECF No. 28. The

Court denied both motions in view of the pending motion for

reconsideration. See Minute Orders (May 17, 2017).

     On October 26, 2017, Mr. Nyambal’s third attorney, OlaDipo

A. Akin-Deko, Esq., entered his appearance, see ECF No. 35; and

the Court granted Mr. Nyambal’s motion for reconsideration on

October 17, 2018. On October 25, 2018, the Court entered the

                                   2
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 3 of 31



first scheduling order governing discovery. See Minute Order

(Oct. 25, 2018). On November 1, 2018, Mr. Akin-Deko moved to

withdraw his appearance stating that “Counsel and Plaintiff are

at an impasse concerning the role of legal representation,

interpretation of the Federal Rules and legal strategy . . . .”

ECF No. 46 at 1.

     On November 2, 2018, Mr. Nyambal’s fourth attorney, Joseph

Lee Meadows, Esq., entered his appearance, see ECF No. 47; and

on November 15, 2018, Mr. Meadows moved to withdraw, citing

“irreconcilable differences concerning the financial arrangement

and terms,” ECF No. 49 at 2. On that same day, the Court

directed Mr. Nyambal to file a Status Report by November 29,

2018 indicating whether he intends to prosecute his own case pro

se, or find new representation. See Minute Order (Nov. 15,

2018). On November 29, 2018, Mr. Nyambal file a response stating

that he intended to find new representation, see ECF No. 50 at

1; and thereafter the Court issued a Minute Order stating that

it would stay proceedings for thirty days to allow Mr. Nyambal

to find representation, see Minute Order (Dec. 3, 2018).

     On December 13, 2018, Mr. Nyambal’s fifth attorney, Jason

F. Zellman, Esq., entered his appearance, see ECF No. 51; and

thereafter the Court directed the parties to file a new Meet and

Confer Statement, see Minute Order (Dec. 17, 2018). On February

1, 2019, the Court entered the second scheduling order governing

                                   3
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 4 of 31



discovery. See Minute Order (Feb. 1, 2019). On February 25,

2019, Mr. Nyambal’s sixth attorney, David Ludwig, Esq., filed a

Notice of Substitution of Counsel, see ECF No. 53; and on

February 28, 2019, Mr. Nyambal filed a second Motion to Amend

his Complaint, see ECF No. 54. On March 1, 2019, the Court

entered a briefing schedule on the motion to amend, see Minute

Order (Mar. 1, 2019); and on May 3, 2019, the Court denied the

motion amend on the grounds that the proposed amendment would

cause undue delay and prejudice to the defendant because at that

time, the case had been pending for more than four years and the

parties had engaged in motion practice, see Minute Order (May 3,

2019).

     On May 13, 2019, Mr. Nyambal’s seventh attorney, Mohaimina

Haque, Esq., entered her Notice of Substitution of Counsel. See

ECF No. 58. On June 3, 2019, the Court granted the parties’

consent motion to modify case deadlines, Minute Order (June 3,

2019); and on June 21, 2019, the Court granted the parties’

consent motion to clarify case deadlines, Minute Order (June 21,

2019). On August 29, 2019, Ms. Haque filed a motion to withdraw

as attorney, stating that she had “developed irreconcilable

differences with Plaintiff. Plaintiff would like to engage in

motion practice that Counsel believes after a conscientious

examination of the Court’s prior Order, the applicable law,

Federal Rules of Civil Procedure, local law, and ethical

                                   4
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 5 of 31



considerations would be frivolous.” ECF No. 63 at 1. The Court

granted the motion to withdraw and directed Mr. Nyambal to file

a notice by September 25, 2019 indicating whether he intends to

prosecute his own case pro se or find new legal representation.

See Minute Order (September 4, 2019).

     On September 6, 2019, Mr. Nyambal filed a third Motion for

Leave to File an Amended Complaint. See ECF No. 65. On September

19, 2019, the Court denied the motion:

          MINUTE ORDER denying 65 Plaintiff's Motion for
          Leave to Amended Complaint. On May 3, 2019,
          the Court denied Mr. Nyambal's motion for
          leave   to   file    an   amended    complaint.
          Undeterred, Mr. Nyambal moves for the Court's
          permission to file an amended complaint. For
          the reasons stated in the Court's Minute Order
          of May 3, 2019 and substantially for the
          reasons stated in AlliedBarton's memorandum in
          opposition, Mr. Nyambal's pro se motion is
          DENIED. It is FURTHER ORDERED that Mr. Nyambal
          must seek leave of the Court for all future
          filings until he retains an attorney. See
          Hollis-Arrington v. Fannie Mae, No. 04-5068,
          2004 WL 2595891, at *1 (D.C. Cir. Nov. 15,
          2004) (district court did not abuse its
          discretion in ordering that (1) plaintiff
          shall "file nothing further in relation to
          this case without leave of Court, other than
          a notice of appeal," and (2) "any filings
          [plaintiff] attempts to make without leave of
          Court shall be deemed vexatious litigation and
          sanctioned accordingly."). The Court declines
          to order Mr. Nyambal to pay AlliedBarton's
          attorneys'   fees   and  costs    incurred   in
          responding to the pro se motion, see Def.'s
          Opp'n, ECF No. 66 at 3, and the Court reminds
          AlliedBarton of its obligation to file a
          proposed order with any opposition brief, see
          LCvR 7(c). The Clerk of Court is directed to
          mail a copy of this Order to Mr. Nyambal.

                                   5
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 6 of 31




Minute Order (Sep. 19, 2019).

     On September 18, 2019, Mr. Nyambal informed the Court that

he intended to hire new counsel, see ECF No. 69 at 1; and the

Court directed him to file a status report by no later than

October 25, 2019, updating the Court on the status of his

efforts to retain new counsel, see Minute Order (Oct. 19, 2019).

     On September 24, 2019, AlliedBarton filed a motion for

extension of time to file its Rule 26(a)(2) statement, which was

opposed by Mr. Nyambal. See ECF No. 71. AlliedBarton stated that

its statement was due on September 30, 2019 and requested a 21-

day extension because its economic expert had a previously

scheduled family matter that made him unavailable for a period

of time, and that counsel was unable to work on the case on

September 19, 2019 due to a computer crash. Id. The Court

granted the motion on the same day, over Mr. Nyambal’s

objection. See Minute Order (Sept. 19, 2019).

     On September 30, 2019, Mr. Nyambal filed a Motion for Leave

to File Notice for Defendant’s Deficiency in Discovery, see ECF

No. 72; and his Opposition to Defendant’s Motion for Extension

of Time, see ECF No. 73. On October 21, 2019, AlliedBarton filed

its Rule 26a2 statement. See ECF No. 73. On October 22, 2019,

Mr. Nyambal filed a notice indicating that he intended retain

new counsel, noting that he has been litigating the case from


                                   6
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 7 of 31



West Africa since 2016, see ECF No. 75; and filed a Motion for

Leave to File Notice on Issues in which he stated, among other

things, that: (1) he had not been served with AlliedBarton

motion for extension of time; and (2) he was not given due

process because the court granted the motion without determining

whether he would be prejudiced, see ECF No. 76.

     On October 24, 2019, the Court entered the following Minute

Order:

          MINUTE ORDER. In view of 75 Mr. Nyambal's
          Status Report that states he intends to
          continue his efforts to retain new counsel,
          Mr. Nyambal is directed to file another status
          report by no later than November, 27 2019,
          updating the Court on his efforts to retain
          new counsel. Given Mr. Nyambal's pro se status
          and his intentions to retain new counsel, the
          Court, sua sponte, stays discovery until
          further Order of the Court. The Court finds as
          moot 72 Mr. Nyambal's Motion for Leave to File
          Notice    for   Defendant's    Deficiency   in
          Discovery. To the extent that Mr. Nyambal
          moves for reconsideration of the Court's
          Minute Order of September 24, 2019, Federal
          Rule of Civil Procedure 6(b) expressly
          provides that "[w]hen an act may or must be
          done within a specified time, the court may,
          for good cause, extend the time...with or
          without motion or notice if the court acts, or
          if a request is made, before the original time
          or its extension expires[.]" Fed. R. Civ. P.
          6(b)(1)(A). For good cause shown, the Court
          granted Defendant's motion for extension of
          time. The Court therefore denies without
          prejudice 76 Mr. Nyambal's Motion for Leave to
          File Notice on Issues.

Minute Order (Oct. 24, 2019). On November 12, 2019, Mr. Nyambal

filed: (1) Motion for Leave to File Status Report on Pending

                                   7
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 8 of 31



Discovery Issues, see ECF No. 77; (2) Motion for Leave to File

Motion for Reconsideration of Minute Order of 9/14/2019, see ECF

No. 78; and (3) Motion for Leave to File Motion for

Reconsideration of the Minute Order of 9/19/2019, see ECF No.

79; and on November 18, 2019, the Court set a briefing schedule

on the motions, see Minute Order (Nov. 18, 2019). On November

22, 2019, Mr. Nyambal filed, among other things: (1) Motion to

Clarify re Order on Motion for Leave to File, see ECF No. 83;

(2) Notice on Concerns about the Court’s Lack of Impartiality,

see ECF No. 86.

     On December 6, 2019, the Court granted the pro hac vice

admission of Mr. Nyambal’s eighth attorney, Joyce Williams,

Esq., under the sponsorship of Janet Smith, Esq. See Minute

Order, Dec. 6, 2019. On the same day, the Court directed the

parties to file a joint proposed scheduling order, kept the

discovery stay in place, and in view of the pro hac vice

admission of new counsel, denied without prejudice the following

pending motions: (1) Plaintiff's Motion for Leave to File Motion

for Reconsideration of the Minute Order of 09/19/2019, see ECF

No. 79; (2) Plaintiff's Motion for Reconsideration of Minute

Order dated 09/19/2019, see ECF No. 83; (3) Plaintiff's Motion

to Vacate Minute Order dated 09/19/2019, see ECF No. 84; and (4)

Plaintiff's Motion to Clarify re Order on Motion for Leave to

File, see ECF No. 85. Min. Order (Dec. 6, 2019).

                                   8
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 9 of 31



     On January 23, 2020, the Court entered the third scheduling

order governing discovery:

          MINUTE ORDER. In view of 94 Plaintiff's Notice
          of Proposed Order Scheduling Order and 95
          Defendant's    Notice     of    Proposed   Order
          Scheduling Order, the parties shall adhere to
          the following schedule: (1) any motion to
          vacate   the    Order    granting    Defendant's
          extension of time to file the expert report
          and dismiss the report with prejudice for
          misrepresentation shall be filed by no later
          than February 28, 2020; (2) any motion for
          leave of the Court relating to a discovery
          dispute shall be filed by no later February
          28, 2020; (3) non-expert discovery, including
          depositions, shall be completed by no later
          than July 30, 2020; (4) all discovery shall be
          completed by no later than September 15, 2020;
          (5) any dispositive motions shall be filed by
          no later than October 15, 2020; and (6)
          mediation shall be completed by no later than
          November 30, 2020. Any motions for extension
          of time of these deadlines shall comply with
          this Court's Standing Order. See Standing
          Order, ECF No. 43 at 8 (motions for extension
          of time shall be filed three business days
          before the deadline). Any party moving to
          modify this Order must seek the Court's
          permission and show good cause. The Court
          hereby LIFTS the stay on discovery in this
          case. Because the Court will not revisit its
          ruling denying 54 Mr. Nyambal's motion for
          leave to file an amended complaint, see Min.
          Order of May 3, 2019, this Order does not
          permit    the    "filing     of    motions   for
          reconsideration to grant Plaintiff's amended
          complaint." Pursuant to the Court's Standing
          Order, ECF No. 43 at 6, this Order does not
          permit the "Filing of a Motion to Compel
          Discovery." The Court hereby gives notice to
          the parties of its intent to refer all
          discovery disputes to a Magistrate Judge, to
          be randomly assigned, for resolution pursuant
          to Local Civil Rule 72.2. The Court declines


                                   9
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 10 of 31



            to set a pretrial conference date or a trial
            date at this time.

Minute Order (Jan. 23, 2020).

     On February 19, 2020, Mr. Nyambal filed: (1) Motion to

Vacate re Minute Order entered on 1/23/2020, see ECF No. 96; (2)

Motion to Withdraw Attorney, see ECF No. 97; and (3) Notice of

Interlocutory Appeal, see ECF No. 98. On February 20, 2020, Ms.

Smith and Ms. Williams moved to withdraw their appearances,

citing irreconcilable differences with Mr. Nyambal. See ECF No.

100 at 1. On February 24, 2020, the Court directed Mr. Nyambal

to file a notice by March 13, 2020, informing the Court whether

he intends to prosecute his own case pro se or find new legal

representation. See Minute Order (Feb. 24, 2020). The Court also

stayed the action, discovery, and current deadlines until

further order of the Court. See id. On February 26, 2020, Mr.

Nyambal filed a motion asking the Court to stay the case until

the end of March 2020 due to a medical condition. See ECF No.

104 at 1.

     On March 12, 2020, Mr. Nyambal filed a status report

stating that he is “futher[ing] his efforts to hire a new

attorney” and requested that the Court give him more time to

retain new counsel, see ECF No. 108 at 2; and thereafter the

Court directed Mr. Nyambal to file a notice by April 24, 2020,

informing the Court of his efforts to obtain legal counsel. See


                                   10
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 11 of 31



Minute Order (Mar. 17, 2020). On April 24, 2020, Mr. Nyambal

informed the Court that he intends to proceed pro se until he

can hire new counsel. See ECF No. 109 at 1. Thereafter, the

Court entered a Minute Order noting that although Mr. Nyambal’s

notice of interlocutory appeal does not stay proceedings in the

district court, the Court had stayed the case, discovery, and

deadlines until further Order of the Court, and in view of Mr.

Nyambal’s intent to proceed pro se, directed him to seek leave

of Court for all future filings. See Minute Order (May 22,

2020).

     On April 24, 2020, Mr. Nyambal filed a motion for

reconsideration of the September 19, 2019 Minute Order denying

his motion for leave to file an amended complaint, see ECF No.

110; which the Court denied for the reasons stated in the

Court’s May 3, 2019 and September 19, 2019 Minute Orders, see

Minute Order (June 3, 2021).

     On May 15, 2020, Mr. Nyambal filed his first motion for

recusal, see ECF No. 112; which AlliedBarton moved to strike,

see ECF No. 113. The Court denied AlliedBarton’s motion to

strike. See Minute Order (Jan. 22, 2021). Mr. Nyambal filed a

supplement to his motion for recusal on December 16, 2020. See

ECF No. 131. On January 22, 2021, Mr. Nyambal filed his second




                                   11
    Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 12 of 31



motion for recusal. See ECF No. 137. And on March 16, 2021, Mr.

Nyambal filed his third motion for recusal. See ECF No. 159. 3

      On June 3, 2020, AlliedBarton filed a motion for protective

order, see ECF No. 117; and on December 2020, Mr. Nyambal filed

a motion for sanctions, see ECF No. 132. The Court referred

these motions pertaining to discovery disputes to a Magistrate

Judge for resolution. See Minute Order (Jan. 22, 2021).

      The Mandate of the Court of Appeals for the District of

Columbia Circuit (“D.C. Circuit”) was issued on September 17,

2020 following the denial and dismissal of Mr. Nyambal’s various

motions on his interlocutory appeal to that court. See ECF No.

120. On January 22, 2021, the Court lifted the stay, entered a

briefing schedule to govern the pending motions, and directed

the parties to file a joint status report with recommendations

for further proceedings by March 18, 2021. See Minute Order

(Jan. 22, 2021). In the Joint Status Report, Mr. Nyambal

requested that the Court adjudicate the pending discovery

motions before scheduling further proceedings. See ECF No. 150

at 2.

      On March 5, 2021, Mr. Nyambal filed a motion to vacate re

Minute Order on Motion for Extension of time filed on 9/24/2019.

See ECF No. 148. Due to AlliedBarton’s misunderstanding of


3 The three motions and the supplement are largely duplicative.
See generally ECF Nos. 112, 131, 137, 159.

                                    12
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 13 of 31



whether this motion had been docketed, it did not file a

response. See ECF No. 166. The Court directed AlliedBarton to

respond by June 18, 2021. See Minute Order (June 3, 2021).

     On June 3, 2021, the Court denied Mr. Nyambal’s Motion to

Docket Missing Documents and Rule on Pending Motions, see ECF

No. 149:

           The documents Mr. Nyambal contends are missing
           are located on the docket as follows: (1)
           Reply to Defendants Opposition for Motion for
           Reconsideration is located at ECF No. 146. (2)
           Reply to Defendants Opposition to 137 Second
           Motion for Recusal is located at ECF No. 147.
           (3) Motion to Vacate Order Granting Defendants
           Motion for Extension of time to File Rule
           26(a)(2) Statement and to Dismiss his Motion
           with   Prejudice   for  Misrepresentation   is
           located at ECF No. 96. (4) The Court denied
           leave to file motion of inquiry for the
           reasons explained in the docket entry at ECF
           No. 133. (5) The court denied leave to file
           plaintiff’s    request   to    prosecute   and
           adjudicate pending motions to end more than 6
           years of undue delays and judicial torture at
           ECF No. 135. Following the resolution of the
           pending motions, the parties will be asked to
           submit a joint proposed scheduling order.

Minute Order (June 3, 2021).

     Also on June 3, 2021, the Court denied Mr. Nyambal’s Motion

to Grant Conceded Motions, see ECF No. 165:

           Mr. Nyambal asks the Court to grant as
           conceded certain motions (ECF Nos. 137, 159)
           to which the defendant's opposition was tardy.
           The Court in its discretion declines to do so.
           LCvR 7(b) (If such a memorandum is not filed
           within the prescribed time, the Court may
           treat the motion as conceded.). The Court
           notes that the defendant timely filed its

                                   13
      Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 14 of 31



              opposition to the following motions: ECF Nos.
              110, 138, 121. In response to ECF No. 112,
              defendant timely filed a motion to strike
              based on the stay that was in place at the
              time. See ECF No. 113.

Minute Order (June 3, 2021).

        In sum, the remaining pending motions at this time are the

three motions for recusal, see ECF Nos. 112, 137, 159; the two

discovery-related motions that have been referred to Magistrate

Judge Faruqui, see ECF Nos. 117, 132; and Mr. Nyambal’s Motion

to Vacate Order Granting Defendant’s Motion for Extension of

time to File Rule 26(a)(1) Statement and to Dismiss His Motion

With Prejudice For Misrepresentation, see ECF No. 148. 4

II.     Legal Standard

        A judge shall disqualify himself “in any proceeding in

which his impartiality might reasonably be questioned.” 28

U.S.C. § 455(a). “In assessing section 455(a) motions, this

circuit applies an ‘objective’ standard: Recusal is required

when ‘a reasonable and informed observer would question the

judge's impartiality.’” S.E.C. v. Loving Spirit Foundation,

Inc., 392 F.3d 486, 493 (2004) (quoting United States v.

Microsoft Corp., 253 F.3d 34, 114 (D.C. Cir. 2001) (en banc)

(per curiam).


4 To the extent the parties address the merits of this motion in
their briefing on the recusal motions, see e.g., ECF No. 112 at
12, ECF No. 131 at 6-7; the Court will address the merits when
it rules on that motion, see ECF No. 148.

                                      14
      Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 15 of 31



         “To sustain [his] burden and compel recusal under Section

455(a), the moving party must demonstrate the court’s reliance

on an ‘extrajudicial source’ that creates an appearance of

partiality or, in rare cases where no extrajudicial source is

involved, the movant must show a ‘deep-seated favoritism or

antagonism that would make fair judgment impossible.’” Tripp v.

Executive Office of the President, 104 F. Supp. 2d 30, 34

(D.D.C. 2000) (quoting Liteky, 510 U.S. at 555). “By contrast,

Section 455(b)(1) requires the moving party to demonstrate

actual bias or prejudice based upon an extrajudicial source.”

Id.

        “The court has broad discretion in the consideration of the

sufficiency of a motion to remove a judicial officer pursuant to

28 U.S.C. § 455(a).” Cotton v. Washington Metropolitan Area

Transit Authority, 264 F. Supp. 2d 39, 42 (D.D.C. 2003) (citing

Cobell v. Norton, 237 F. Supp. 2d. 71, 78 (D.D.C. 2003),

citing James v. District of Columbia, 191 F. Supp. 2d 44,

46–47 (D.D.C. 2002)). The court “must begin its analysis of the

allegations supporting such a request with a presumption against

disqualification.” Cobell, 237 F. Supp. 2d at 78 (citations

omitted). To overcome this presumption, the moving party must

demonstrate by clear and convincing evidence that

disqualification is required by Section 455(a). Id. at 78–79

(citations omitted).

                                      15
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 16 of 31



III. Discussion

     Mr. Nyambal does not contend that there is bias derived

from an extrajudicial source; accordingly, his burden is to

demonstrate by clear and convincing evidence that the court has

a “deep-seated favoritism or antagonism that would make fair

judgment impossible,” Liteky, 510 U.S. at 555; which the court

assesses based on whether “a reasonable and informed observer

would question the judge's impartiality,” Loving Spirit

Foundation, Inc., 392 F.3d at 493. For the reasons explained

below, Mr. Nyambal has failed to meet this burden.

     A.    Claims Based on Misunderstood Court Rulings, Orders,
           and Stipulation

     Mr. Nyambal claims that the Court is biased because it

granted the motion to dismiss “without any evidence or fact

finding.” ECF No. 112 at 10, see also ECF No. 131 at 10-11; but

Mr. Nyambal misunderstands the legal standard pursuant to which

a motion to dismiss is analyzed. See Nyambal v. AlliedBarton

Security Services, 153 F. Supp. 3d 309, 313-14 (D.D.C. 2016).

Mr. Nyambal claims that he has been prohibited from filing any

motion except a notice of appeal, see ECF No. 131 at 8, 13; but

Mr. Nyambal misunderstands the Court’s orders because he may

file motions with leave of court, see Minute Order (Sept. 19,

2019), Minute Order (May 22, 2020); which he has done many

times. Mr. Nyambal contends that the Court mislead him into


                                   16
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 17 of 31



thinking he would be able to file an amended complaint, see ECF

No. 112 at 14-15; but he misunderstands that the Court set a

briefing schedule on the motion to amend. See Minute Order

(March 1, 2019). Mr. Nyambal claims bias because the Court did

not allow him to file motions to compel discovery, see ECF No.

112 at 11; but Mr. Nyambal misunderstands that the Court’s

Standing Order requires leave of Court to file motions related

to discovery disputes, see ECF No. 43 ¶ 10. Mr. Nyambal claims

bias because AlliedBarton has not made its initial disclosures,

see ECF No. 112 at 12, ECF No. 131 at 6; but in the parties’

meet and confer statement, they stipulated to dispense with

initial disclosures, see ECF No. 44 at 4. Mr. Nyambal claims

bias because the Court entered the third scheduling Order sua

sponte, see ECF No. 112 at 14; ECF No. 131 at 7-8, 14; ECF No.

137 at 6; but that Order was not entered sua sponte, but rather

after the parties, including Mr. Nyambal’s then-counsel,

submitted their proposed orders, see ECF No. 94, ECF No. 95. Mr.

Nyambal contends that the Court denied his motion to compel

discovery for not complying with a provision of the Court’s

Standing Order Governing Civil Cases (“Standing Order”)

regarding courtesy copies that does not apply to pro se

litigants, see ECF No. 137 at 6, ECF No. 131 at 14; ECF No. 137

at 25-26; but Mr. Nyambal misunderstands that the Court referred

to the provision of the Standing Order that states “The parties

                                   17
     Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 18 of 31



shall not file any motions relating to a discovery dispute

without leave of the Court. The Court may refer discovery

disputes to a Magistrate Judge for resolution.” ECF No. 43 at 6-

7.

       In making these claims, Mr. Nyambal has misunderstood the

applicable legal standard, the relevant Court Order, or the

stipulation of the parties. Mr. Nyambal’s misunderstandings fail

to demonstrate, by clear and convincing evidence, a “deep-seated

favoritism or antagonism that would make fair judgment

impossible.” Liteky, 510 U.S. at 555. Accordingly, his claims do

not provide a reasonable basis to question the Court’s

impartiality. Loving Spirit Foundation, Inc., 392 F.3d at 493.

Therefore, recusal is not required.

       B.    Claims Based on Alleged Threats and Hostility

       Mr. Nyambal claims that the Court is biased because the

September 19, 2019 Minute Order used “threatening language,” and

“threatened him with sanctions for vexatious litigation.’” ECF

No. 112 at 10; see also ECF No. 131 at 8; ECF No. 131 at 7. In

its September 19, 2019 Minute Order, the Court observed that Mr.

Nyambal’s motion had been previously ruled on in May 2019,

stating that “On May 3, 2019, the Court denied Mr. Nyambal's

motion for leave to file an amended complaint. Undeterred, Mr.

Nyambal moves for the Court's permission to file an amended

complaint.” See Minute Order (Sept. 19, 2019). The Court also

                                     18
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 19 of 31



required Mr. Nyambal to seek leave of Court for all future

filings until he retained an attorney, citing Hollis-Arrington

v. Fannie Mae, No. 04-5068, 2004 WL 2595891, at *1 (D.C. Cir.

Nov. 15, 2004) (district court did not abuse its discretion in

ordering that (1) plaintiff shall "file nothing further in

relation to this case without leave of Court, other than a

notice of appeal," and (2) "any filings [plaintiff] attempts to

make without leave of Court shall be deemed vexatious litigation

and sanctioned accordingly."). Id.

     Mr. Nyambal also claims that the Court is biased because it

“angrily prohibited him from calling the court.” ECF No. 131 at

8. On November 13, 2019, the Court entered the following Minute

Order:

           On November 13, 2019, Chambers received a
           voicemail message from Mr. Nyambal regarding
           this matter. To avoid ex parte communications,
           the Court prohibits telephone calls from
           parties. Mr. Nyambal is reminded to comply
           with this Court's Orders. E.g., Standing
           Order, ECF No. 43 at 2 § 3(b) ("Parties are to
           communicate with the Court in writing by
           motion, opposition, and reply; not by letter
           or telephone call."); Minute Order of Sept.
           19, 2019 ("Mr. Nyambal must seek leave of the
           Court for all future filings until he retains
           an attorney."). The Clerk of Court is directed
           to send a copy of this Minute Order to Mr.
           Nyambal's address of record.

Minute Order (Nov. 13, 2019). The Court routinely enters Minute

Orders containing similar language when a party makes an ex




                                   19
    Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 20 of 31



parte call to chambers in violation of the Court’s Standing

Order.

      The language in the Court’s Minute Orders cannot reasonably

be characterized as “hostile” or “angry,” nor does the language

or cite to supporting legal authority rise to the level of a

“deep-seated favoritism or antagonism that would make fair

judgment impossible.” Liteky, 510 U.S. at 555. Accordingly, Mr.

Nyambal’s claims do not provide a reasonable basis to question

the Court’s impartiality. Loving Spirit Foundation, Inc., 392

F.3d at 493. Therefore, recusal is not required.

      C.    Claims Based on Court Rulings

            1.   Motions to Amend the Complaint

      Mr. Nyambal claims that the Court is biased because it

denied all of his motions to amend his complaint. 5 See ECF No.

112 at 11; ECF No. 131 at 7, 11-12; ECF No. 137 at 19-21. The

Court denied Mr. Nyambal’s first motion to amend his complaint

because his motion for reconsideration was pending. See Minute

Orders (May 17, 2017). Thereafter, the Court denied Mr.

Nyambal’s second motion to amend his complaint on the legal

grounds stated in the Minute Order of May 3, 2019. Mr. Nyambal’s




5 Mr. Nyambal also claims bias because while he was not allowed
to amend his complaint, AlliedBarton was allowed to amend its
motion to dismiss. An Amended Motion to Dismiss was filed on
November 26, 2014 before the case was assigned to this Court.
ECF No. 7.

                                    20
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 21 of 31



subsequent motions to amend his complaint were duplicative of

his second motion; accordingly, the Court denied them on the

same legal grounds. See Minute Order (Sept. 19, 2019), Minute

Order (June 3, 2020).

     Mr. Nyambal claims that the Court is biased because it

denied his second motion to amend his complaint because he did

not submit a redlined version, and that the Court denied his

third motion to amend his complaint even though he submitted a

redlined version with that motion. See ECF No. 137 at 6. The

Court explained its legal grounds for denying Mr. Nyambal’s

second motion to amend. See Minute Order (May 3, 2019). In that

Minute Order, the Court also pointed out that Mr. Nyambal had

failed to comply with the Court’s Standing Order requirement to

submit a redline version of any proposed amended complaint. See

id. And the Court explained its legal grounds for denying Mr.

Nyambal’s third motion to amend his complaint by referring to

the May 3, 2019 Minute Order. See Minute Order (Sept. 19, 2019).

     Mr. Nyambal claims that the Court is biased because he

disagrees with the Court’s denials of his repetitive motions to

amend his complaint. The Court articulated its legal grounds for

denying the motions, and his disagreement with the Court’s

decisions fails to demonstrate, by clear and convincing

evidence, a “deep-seated favoritism or antagonism that would

make fair judgment impossible.” Liteky, 510 U.S. at 555.

                                   21
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 22 of 31



Accordingly, his claims do not provide a reasonable basis to

question the Court’s impartiality. Loving Spirit Foundation,

Inc., 392 F.3d at 493. Therefore, recusal is not required. See

also Loving Spirit Found., 392 F.3d at 494        (“if

disqualification were required ‘merely as a result of counsel's

disagreement with judicial conclusions reached in the course of

litigation, the judicial system would grind to a halt.’”

(quoting Barnett v. City of Chicago, 952 F. Supp. 1265, 1269

(N.D. Ill. 1997)).

           2.   Scheduling Orders

     Mr. Nyambal claims that the Court is biased because it “has

transformed the scheduling orders into a moving goal post to

protect [AlliedBarton] from [its] discovery failures, prevent

him from prevailing in this case and lay the ground for summary

dismissal in favor of [AlliedBarton] . . . .” ECF No. 137 at 27;

see also ECF No. 112 at 11 (stating that the Court modified the

scheduling order to “bail out” AlliedBarton and that the Court

“modified the scheduling order to lay the ground for the

dismissal of [Mr. Nyambal’s] remaining claim through summary

judgment”).

     The three scheduling orders in this case have been

necessitated by the withdrawal and then entering the appearance

of Mr. Nyambal’s attorneys. See supra Section I. Furthermore,




                                   22
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 23 of 31



they were entered after considering the recommendations of the

parties. See id.

     Mr. Nyambal has failed to demonstrate, by clear and

convincing evidence, that the entry of the three scheduling

orders reflects a “deep-seated favoritism or antagonism that

would make fair judgment impossible,” Liteky, 510 U.S. at 555,

as the entry of the three scheduling orders was appropriate for

the reasons explained above. Accordingly, his claim does not

provide a reasonable basis to question the Court’s impartiality.

Loving Spirit Foundation, Inc., 392 F.3d at 493. Therefore,

recusal is not required.

           3.   Motions Found as Moot or Dismissed Without
                Prejudice

     Mr. Nyambal claims that the Court is biased because the

Court found as moot or denied without prejudice various motions

he filed. See ECF No. 112 at 13-15; ECF No. 131 at 7, 13; ECF

No. 137 at 6. Mr. Nyambal filed a number of motions in this case

pro se before he informed the Court that he would proceed pro

se. See generally Docket for Civil Action No. 14-1904. He filed

some of these motions while still represented by counsel, and

others after an attorney withdrew his or her appearance, but

before Mr. Nyambal hired a new attorney. See generally id.

     The Court managed the docket by, among other things,

finding as moot or denying without prejudice, as appropriate,


                                   23
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 24 of 31



motions that were pending when: (1) discovery stays were entered

based on Mr. Nyambal’s need to retain new counsel, and (2)

motions that were pending when new counsel entered their

appearance. To the extent that a subsequent attorney determined

seeking the relief was appropriate, the attorney could do so. Or

Mr. Nyambal could do so after he informed the Court that he was

proceeding pro se.

     Mr. Nyambal disagrees with the manner in which the Court

has managed the complicated docket in this case. His

disagreement fails to demonstrate, by clear and convincing

evidence, a “deep-seated favoritism or antagonism that would

make fair judgment impossible,” Liteky, 510 U.S. at 555, as the

Court’s management of the docket has been appropriate for the

reasons explained above. Accordingly, his claims do not provide

a reasonable basis to question the Court’s impartiality. Loving

Spirit Foundation, Inc., 392 F.3d at 493. Therefore, recusal is

not required.

     D.    Claims Based on the Length of Time the Case and
           Certain Motions Have Been Pending

           1.   Motion for Reconsideration

     Mr. Nyambal claims bias because of the amount of time his

motion for reconsideration was pending. See ECF No. 112 at 11;

ECF No. 131 at 11. The Court granted the motion to dismiss on

January 26, 2016. ECF No. 14. Mr. Nyambal filed a motion for


                                   24
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 25 of 31



reconsideration on February 23, 2016. See ECF No. 17. On July

26, 2016, the attorney who represented Mr. Nyambal on the motion

for reconsideration moved to withdraw his appearance. See ECF

No. 21 at 1. Thereafter, Mr. Nyambal requested that the Court

allow him time to find a new attorney, see ECF Nos. 29, 30; and

the Court stayed its consideration of the motion for

reconsideration for 90 days to allow Mr. Nyambal to find an

attorney, See Minute Order (May 17, 2017). Mr. Nyambal then

filed a motion for an extension of time to find an attorney, see

ECF No. 33; which the Court granted, staying its consideration

of the motion for reconsideration for an additional 60 days, see

Minute Order (Aug. 28, 2017). On October 26, 2017, a new

attorney entered his appearance, and the Court granted Mr.

Nyambal’s motion for reconsideration on October 17, 2018.

     Mr. Nyambal’s claim regarding the length of time his motion

for reconsideration was pending fails to demonstrate, by clear

and convincing evidence, a “deep-seated favoritism or antagonism

that would make fair judgment impossible,” Liteky, 510 U.S. at

555, as it was appropriate for the Court to stay its

consideration of the motion until Mr. Nyambal was represented.

Accordingly, his claims do not provide a reasonable basis to

question the Court’s impartiality. Loving Spirit Foundation,

Inc., 392 F.3d at 493. Therefore, recusal is not required.




                                   25
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 26 of 31



           2.   Length of Time This Case Has Been Pending

     Mr. Nyambal claims bias because of the amount of time this

case has been pending. See ECF No. 137 at 8, 26-27. The

procedural history makes clear the delays in this case have

largely been due to Mr. Nyambal’s numerous attorney

representation issues. See supra Section I. The procedural

history indicates that the Court reacted appropriately in

response to the various attorney withdrawals, requiring regular

status reports while Mr. Nyambal sought new representation, and

staying the proceedings, or aspects thereof as appropriate,

while Mr. Nyambal sought to obtain new representation. The Court

is well aware of its responsibilities pursuant to Canon a(A)(5)

of the Code of Conduct for United States Judges—“A Judge should

promptly dispose of the business of the court”—but Mr. Nyambal’s

attorney representation issues have impacted the Court’s ability

to promptly “dispose” of this case.

     Mr. Nyambal’s claims regarding the length of time this case

has been pending fail to demonstrate, by clear and convincing

evidence, a “deep-seated favoritism or antagonism that would

make fair judgment impossible,” Liteky, 510 U.S. at 555, as the

length of time this case has been pending is largely due to Mr.

Nyambal’s attorney representation issues. Accordingly, his

claims do not provide a reasonable basis to question the Court’s




                                   26
    Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 27 of 31



impartiality. Loving Spirit Foundation, Inc., 392 F.3d at 493.

Therefore, recusal is not required.

       E.   Claims Regarding Other Cases

      Mr. Nyambal claims that the Court’s impartiality can be

questioned based on its rulings in Nyambal v. International

Monetary Fund, Civil Action No. 12-1037. See ECF No. 112 at 12-

13; ECF No. 131 at 8-9, 16-18; ECF No. 137 at 7, 28-30; ECF No.

159 at 9. On November 20, 2020, the D.C. Circuit dismissed Mr.

Nyambal’s appeal of this Court’s November 1, 2019 Order. Nyambal

v. International Monetary Fund, No. 19-7152 (D.C. Cir. Nov. 20,

2020). 6 Mr. Nyambal also claims that the Court “fail[ed] to

timely transmit the proof of payment of his filing fees to the

[Court of] Appeals,” thereby causing the summary dismissal of

his appeal. See ECF No. 137 at 8-9, 29. However, the payment of

fees was docketed on September 15, 2020, and the Court of

Appeals dismissed the appeal not because of a fee issue, but

because Mr. Nyambal did “not meet his burden of demonstrating

that this court has subject matter jurisdiction over his appeal

as to that portion of the order, given this court’s prior ruling

that [the International Monetary Fund] [“]IMF[”] has not waived

its absolute immunity in this case.” ECF No. 52-1 at 1. The D.C.


6 Mr. Nyambal also complains about a “missing” motion for
reconsideration, ECF No. 112 at 12-13, see ECF No. 28; but the
Court denied the motion for reconsideration, see ECF No. 47; on
July 6, 2020, see Minute Order (July 6, 2020).

                                    27
     Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 28 of 31



Circuit summarily affirmed this Court’s November 1, 2019 Order

because, among other things, “The filing of the notice of

voluntary dismissal by appellant’s counsel was legally and

factually warranted, given this court’s ruling that IMF did not

waive its immunity” and because Mr. Nyambal did “not plausibly

claim that either his counsel’s or IMF’s counsel’s action’s

actions, including their statements regarding possible sanctions

if the case proceeded, were made for an improper purpose”

pursuant to Federal Rule of Civil Procedure 11(b)(1). Id. at 1-

2.

       Mr. Nyambal’s disagreements with this Court’s rulings,

which were affirmed on appeal, and his misunderstanding of the

Court of Appeal’s rulings fail to demonstrate, by clear and

convincing evidence, a “deep-seated favoritism or antagonism

that would make fair judgment impossible.” Liteky, 510 U.S. at

555. Accordingly, his claims do not provide a reasonable basis

to question the Court’s impartiality. Loving Spirit Foundation,

Inc., 392 F.3d at 493. Therefore, recusal is not required.

       F.    Claims Regarding Refusing to Docket Filings, Time
             Taken to File Documents on the Docket

       Mr. Nyambal claims throughout his motions and the

supplement that the Court has refused to docket certain filings

that he has submitted, and complains about the time lag from

when he has submitted a document and when it has been docketed.


                                     28
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 29 of 31



See generally ECF Nos. 112, 131, 137, 159. He also claims that

the Court violated the third scheduling order by not docketing

his filings. See ECF No. 159 at 3-5. The docket for this case is

complicated for a number of reasons. Following the entry of the

Court’s May 22, 2020 Minute Order requiring leave of Court for

Mr. Nyambal’s future pro se filings, a number of his filings

were docketed before the Court granted leave to do so. See

generally Docket for Civil Action No. 14-1904. They were later

docketed as “entered in error.” See generally id. Many of these

filings were duplicative of filings already on the docket and so

the Court denied leave to file. See ECF Nos. 151, 152, 153, 154,

155, 156, 157, 161. The Court denied leave to file Mr. Nyambal’s

Motion for Inquiry About Two Motions, and directed him to the

ECF Number for the motions about which he inquired. See ECF No.

158. To try to avoid duplicative filings in the future, the

Court entered the following Minute Order:

           Because of reduced on-site Clerk of Court and
           Chambers staffing due to the ongoing national
           health emergency, there is a time lag between
           the mail receipt of briefings and posting to
           the docket. The Court has received numerous
           duplicative filings from Mr. Nyambal, see ECF
           Nos. 151, 152, 153, 154, 155, 156, 161.
           Accordingly, the Court will no longer address
           Mr. Nyambal's duplicative filings on the
           docket in this case.

Minute Order (Mar. 23, 2021).




                                   29
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 30 of 31



     Mr. Nyambal claims bias because there are delays in the

docketing of documents he has filed, whereas AlliedBarton’s

documents are filed immediately, and contends that this results

in AlliedBarton having more time to respond to his filings than

he has to respond to AlliedBarton’s filings. See ECF No. 159 at

5-7. To manage the docket in this case and avoid the filing of

duplicative documents, the Court continues to require leave of

court prior to docketing Mr. Nyambal’s pro se filings. See

Minute Order (May 5, 2020). AlliedBarton, which is represented

by counsel with a CM/ECF password, is able to file documents

directly on the docket. As to Mr. Nyambal’s other point, as a

practical matter, any delay between the time that Mr. Nyambal

has submitted a document for filing and the filing of the

document on the docket does not result in additional time for

AlliedBarton to respond because the time to respond is triggered

by the filing of the document on the docket.

     Mr. Nyambal’s claims of bias because of allegedly missing

documents on the docket, because of time lags in the docketing

of his filings, and because AlliedBarton is able to file its

documents via CM/ECF fail to demonstrate, by clear and

convincing evidence, a “deep-seated favoritism or antagonism

that would make fair judgment impossible,” Liteky, 510 U.S. at

555, for the reasons explained above. Accordingly, his claims do

not provide a reasonable basis to question the Court’s

                                   30
   Case 1:14-cv-01904-EGS-ZMF Document 168 Filed 06/12/21 Page 31 of 31



impartiality. Loving Spirit Foundation, Inc., 392 F.3d at 493.

Therefore, recusal is not required.

     To the extent Mr. Nyambal believes that documents are

missing from the docket, he may submit a motion for leave to

file with the specific documents attached.

IV. Conclusion

     For the reasons stated above, it is hereby

     ORDERED that Mr. Nyambal’s motions for recusal, ECF No.

112, ECF No. 137, and ECF No. 159, are DENIED.

     SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           June 12, 2021




                                   31
